IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DONTE’ DAWSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1450

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 7, 2016.

An appeal from an order of the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Donte’ Dawson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.